Title: 5th.
From: Adams, John Quincy
To: 


       Mr. Thaxter came and dined with us, to day, the first time he has been to see us, since Mr. Shaw went away. In the evening Miss Nancy had Company to Visit her. Mr. W. Osgood, who is said to be her very humble Servant, and something like a Mr. Hickman, to a Miss Howe. Mr. Caleb Blodget, who bears the same title, but if fame be true, with still less Success. I am afraid she either treats her admirers too well or too ill. Miss B. Duncan, Mr. Thaxter’s reputed flame, she is in my opinion the greatest beauty in Haverhill: at least of the Ladies I have seen. Her hair alone is sufficient to justify the admiration of the ancients for golden locks. Her face is very pretty, and her eye sparkles with Vivacity, and good nature, without that wildness which indicates want of thought. She is as Fielding says, too tall for a pretty woman, and too short for a fine Woman: that is no one can wish her an inch taller or an inch lower. Her shape, is inferior to none I ever saw, and her taste in dress is elegant, with the utmost simplicity. If her mind is equal to her Person, I hope she is destined, to complete the happiness of a Person for whom I have the greatest Esteem and Affection. Her Sister Peggy was here too this evening, and Miss Debby Perkins, of whom I shall speak all in good time.
      